DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 5 October 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0138678 (hereinafter “Khoshnevis”).Regarding claim 1 	Khoshnevis teaches an extrusion process for extruding a surface including a first and second extrudate of unhardened material that are separate from each other, and extruding a third extrudate of unhardened material between the first and second extrudates (paragraphs [0007] and [0020]). 	Khoshnevis teaches the first and second extrudates includes cementitious material (forming cementitious layers), and the third extrudate includes unhardened polymeric material (forming a polymer layer) (paragraphs [0010] and [0011]), which corresponds to: a multi-material structural element having controlled mechanical failure characteristics; and supplying a cementitious layer and forming a polymer layer on the cementitious layer by additive manufacturing.  Khoshnevis illustrates the third extrudate (polymer layer) has a first thickness and the first and second extrudates (cementitious layers) 611, 613 each have a second thickness (Figure 6(a) and paragraph [0064]).  Khoshnevis teaches each of the first 315, second 317, third 401, and fourth 322 outlets, which correspond to first, second, third, and fourth extrudates, respectfully, may all be configured to extrude cementitious material, and/or unhardened polymeric material (paragraph [0068]; and claims 1, 4-8, and 13-16). 	Khoshnevis teaches the unhardened material is configured to harden (paragraph [0071]), which corresponds to allowing the polymer layer to set for a period of time. 	Regarding the suffused zone between the polymer layer and the cementitious layer, although the prior art does not explicitly disclose allowing the polymer from the polymer layer to suffuse into the cementitious layer for a period of time to obtain a suffused zone in the cementitious layer such that the suffused zone has a third thickness that is less than half the second thickness, the claimed properties are deemed to naturally flow from the structure in the prior art since the Khoshnevis reference teaches a product with an identical and/or substantially identical structure and/or chemical composition which is made by an identical and/or substantially identical process as the claimed invention.  See MPEP §2112.Regarding claim 2 	As previously noted, Khoshnevis teaches each of the first 315, second 317, third 401, and fourth 322 outlets, which correspond to first, second, third, and fourth extrudates, respectfully, may all be configured to extrude cementitious material, and/or unhardened polymeric material (paragraph [0068]; and claims 1, 4-8, and 13-16).  Khoshnevis teaches the three extrudates that are extruded by outlets 315, 401, and 317 have a plurality of spaces provided therebetween which may be filled by the extrusion of unhardened material, such as an unhardened polymeric material, from the fourth outlet 322 (paragraph [0066] and claim 15).  Khoshnevis also illustrates the process is repeated to provide a multilayered construction (Figures 6(a)-(b)), which corresponds to repeating the process to obtain multiple polymer layers and multiple cementitious layers having suffused zones.Regarding claims 6 and 7 	In addition, Khoshnevis does not explicitly teach a thickness of the third extrudate of unhardened polymeric material (first thickness of a polymer layer) being between 0.05-10 mm, and a thickness of the first or second extrudates of cementitious material (second thickness of a cementitious layer) being between 0.05-100 mm.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate thickness of the extrudates from Khoshnevis using nothing more than routine experimentation.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2016/0264461 (hereinafter “Peng”).Regarding claims 3 and 4 	The limitations for claim 1 have been set forth above.  In addition, Khoshnevis does not explicitly teach the unhardened polymer material is selected from the group consisting of polyvinyl alcohol, polyvinylpyrrolidone, polylactic acid, liquid crystal elastomer, and combinations of the same, and the use of stimulus to manipulate the area between the cementitious material and the polymeric material. 	Peng teaches a multilayered board 2 comprising a cementitious core 10 and two coatings 30 of a hydrophobic finish composition, with two mats 20 provided therebetween (paragraph [0241] and Figure 1).  Peng teaches to improve water resistance and permit use of relatively less hydrophobic finish composition, the mat 20 is pre-coated with a binder coating (paragraph [0058]).  Khoshnevis teaches the binder coating comprising a polymer binder (paragraph [0060]).  Peng teaches the polymer binder used in the binder coating includes polyvinyl alcohol (PVOH) (paragraph [0070]).   	Peng also teaches the binder coating provides porosity sufficient to allow water vapor to escape from the cementitious material when heated (paragraph [0069]), which corresponds to a step of using a temperature change stimulus to manipulate the area between the cementitious material and the polymer material. 	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the unhardened polymer material of Khoshnevis with the coatings, including the aforementioned polymer binder of Peng to improve the water resistance of the manufactured article.
Claims 3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis as applied to claim 1 above, and further in view of WO 2019/168621 (hereinafter “Napier”).Regarding claims 3, 8 and 11 	The limitations for claim 1 have been set forth above.  In addition, Khoshnevis does not explicitly teach the unhardened polymeric material (polymer layer): is selected from the group consisting of polyvinyl alcohol, polyvinylpyrrolidone, polylactic acid, liquid crystal elastomer, and combinations of the same; or comprises a conductive material, and the steps of the process are carried out in a wellbore. 	Napier teaches additive manufacturing operations and, more particularly, to systems and methods for three dimensional printing a sealing element, where the sealing element is disposed in a wellbore to seal off a portion of a well (steps of the process are carried out in a wellbore) (abstract).  Napier teaches the additive manufacturing includes a casing made of a plastic material (polymer layer) secured and applied onto a cementitious material (paragraph [0020]).  Napier teaches suitable material for the plastic used includes polylactic acid, among others, with polymer modifiers of carbon, graphite, tungsten carbide, and the like (conductive material) being used to enhance the performance of the suitable material (paragraph [0038]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the unhardened polymeric material (polymer layer) of Khoshnevis with the polymer and polymer modifiers disclosed by Napier to enhance the performance of the polymer material while also enabling the article of Khoshnevis to be useful in wellbore applications.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis and Napier as applied to claim 8 above, and further in view of United States Patent Number 9,902,108 (hereinafter “Wurmfeld”).Regarding claims 9 and 10 	The limitations from claim 8 have been set forth above.  In addition, Napier does not explicitly teach: the polymer modifiers are selected from the group consisting of carbon fibers, polyaniline fibers, polythiophenes, carbon nanotubes, carbon nanofibers, copper, zinc, aluminum, nickel-aluminum alloys, and combinations of the same; or the layered multi-material structural element comprises a conductive material configured to provide a piezoresponse to a changing load. 	Wurmfeld teaches an additive manufacturing process for producing a replica of an article (abstract).  Wurmfeld teaches the article is made from a plastic, where the thermal conductivity and abrasion resistance of said plastic may be improved by the inclusion of additives, such as aluminum (conductive material), within the plastic material (column 5, lines 58-66). 	Khoshnevis, Napier and Wurmfeld are analogous inventions in the field of additive manufacturing processes using polymeric materials.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the unhardened polymeric material of Khoshnevis with the aluminum additive of Wurmfeld to improve the thermal conductivity and abrasion resistance of the hardened polymeric material. 	Regarding the aluminum (conductive material), although the prior art does not explicitly disclose the aluminum additive (conductive material) is configured to provide a piezoresponse to a changing load, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Khoshnevis, Napier and Wurmfeld teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record Khoshnevis, Peng, Napier, and Wurmfeld while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 5.  	Specifically, none of Khoshnevis, Peng, Napier, and/or Wurmfeld, when considered alone or in combination, teach or reasonably suggest the combination of limitations from claims 1 and 4, in addition to the polymer being a liquid crystal elastomer and the stimulus is selected from the group consisting of a temperature change, electric field, magnetic field, radiation, and any combination of the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783